Citation Nr: 0719774	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-01 075	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart 
disease (HHD), currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1965 to August 
1967.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an October 2000 rating action that 
denied a T/R and a rating in excess of 30 percent for HHD.  
By rating action of December 2001, the RO increased the 
rating of the veteran's HHD from 30 percent to 60 percent; 
the matter of a rating in excess of 60 percent remains for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (noting that, in a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded).

By decision of July 2003, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's HHD is manifested by a workload greater 
than 3 METs and left ventricular dysfunction with an ejection 
fraction greater than 30 percent without evidence of 
congestive heart failure. 

3.  The veteran's service-connected disabilities consist of 
prostate cancer, evaluated as 100 percent disabling; HHD, 
evaluated as 60 percent disabling; depression, evaluated as 
30 percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; right upper extremity peripheral 
neuropathy, evaluated as 30 percent disabling; peripheral 
neuropathy of the left upper extremity, right lower 
extremity, and left lower extremity, each evaluated as 20 
percent disabling; and syphilis/gonococcus/urethritis and 
erectile dysfunction or impotence, each assigned a 
noncompensable rating. 

4.  The percentage ratings for the veteran's service-
connected disabilities meet the minimum schedular criteria 
for the grant of a T/R, but those disabilities are not shown 
to prevent him from obtaining or retaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for HHD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7007 (2006).  

2.  The criteria for a T/R are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  In 
this regard, the RO sent the veteran letters dated in 
December 2001, August 2004, and November 2005 RO letters 
which together informed him and his representative of VA's 
responsibilities to notify and assist him in his claims, and 
to advise the RO as to whether there was medical evidence 
showing treatment for his service-connected disabilities.  
The December 2001 and November 2005 letters also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that the disability had 
worsened) and a T/R (evidence showing that service-connected 
disabilities prevented obtaining or retaining substantially-
gainful employment).  Thereafter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The 2001 and 2005 RO letters also notified the veteran that 
VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get, and the 2005 letter requested the veteran to furnish any 
information or evidence that he had in his possession that 
pertained to his claims.  The Board finds that these letters 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA.  
See Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

Proper VCAA notice should inform a veteran of (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to this claim.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  As indicated above, all four content of notice 
requirements have been met with in this appeal.
The plain language of 38 U.S.C.A. § 5103(a) requires that 
notice to a claimant pursuant to the VCAA be provided at the 
time that, or immediately after, VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Howevr, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were not, 
nor could they have been, furnished to the veteran prior to 
the October 2000 rating action on appeal, inasmuch as the 
VCAA was not enacted until November 2000.  Nevertheless, the 
Board finds that, in this appeal, any delay in issuing the 
full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran has been notified of what was needed to substantiate 
his claims, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the November 2005 RO notice letter, the RO 
gave the veteran further opportunities to furnish information 
and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record 
in March 2006 (as reflected in the Supplemental Statement of 
the Case) (SSOC).  Hence, the Board finds that any failure on 
the part of VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case); see ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Although this case involves a claim for an 
increased rating and not a service connection claim, the 
Board finds that the appellant was notified of the pertinent 
rating criteria in the December 2001 Statement of the Case as 
well as the March 2006 SSOC, and of the degree of disability 
and the effective date information in March 2006 and February 
2007 RO letters.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA and private medical 
records through 2006.  In October 1999, January and February 
2003, January and April 2005, and February, June, and August 
2006, the veteran was afforded VA examinations in connection 
with his claims, reports of which are of record.  A copy of 
the December 1999 Social Security Administration (SSA) 
decision awarding the veteran disability benefits, together 
with the medical records underlying that determination have 
been associated with the claims folder and considered in 
adjudicating these claims.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In August 2006, the veteran stated that he had no 
other information or evidence to submit that pertained to his 
claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters on appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  An Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's HHD has been rated as 60 percent disabling 
under the provisions of 38 C.F.R. § 4.104, DC 7007.  Under 
that DC, a 60 percent rating is assigned when HHD is 
productive of more than 1 episode of congestive heart failure 
(CHF) in the past year; or when a workload of greater than 3 
metabolic equivalents (METs) but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when HHD results in left ventricular dysfunction with an 
ejection fraction (EF) of 30 percent to 50 percent.  A 100 
percent rating requires chronic CHF; or a workload of 3 METs 
or less that results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an EF of 
less than 30 percent.

Considering the pertinent evidence in light of the criteria 
of DC 7007, the Board finds that the veteran's HHD is not 
more than 60 percent disabling.  The medical evidence 
developed from 1998 to 2006 consistently shows that the HHD 
has been manifested by either a workload greater than 3 METs 
or left ventricular dysfunction with an EF greater than 30 
percent, and that there have been no findings of CHF.  

A November 1998 echocardiogram by L. I., M.D., revealed an 
overall left ventricle EF of 44 percent compatible with 
hypertensive cardiopathy.  On October 1999 VA cardiovascular 
examination, a recent stress test was noted to have reported 
a workload of 5 METs, a current echocardiogram showed an 
estimated EF of 44 percent, and a chest X-ray revealed normal 
heart size.  On January 2005 VA cardiovascular examination, 
an echocardiogram showed a left ventricular EF of 45 percent 
to 50 percent, and there was no evidence of CHF.  September 
2005 VA chest X-rays revealed normal heart size.  February 
2006 VA cardiovascular examination showed no evidence of CHF, 
and chest X-rays revealed normal heart size.  An 
echocardiogram showed mildly decreased biventricular function 
with an EF between 40 percent and 45 percent.  A March 2006 
VA MUGA scan showed a left EF of 58 percent with an estimated 
workload between 5 and 7 METs.  On August 2006 VA 
cardiovascular examination, an electrocardiogram showed left 
ventricular hypertrophy, and a MUGA scan showed an EF of 58 
percent with an approximate workload of 10 METs.  There was 
no evidence of CHF.  

Considering the evidence in light of the criteria noted 
above, the Board finds that the symptoms associated with the 
veteran's HHD simply do not meet the criteria for at least 
the next higher 100 percent rating, that is, chronic CHF; or 
a workload of 3 METs or less that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an EF of less than 30 percent; rather, the 
Board finds that those delineated symptoms are not 
characteristics of the veteran's current HHD.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 60 percent for HHD must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  A T/R

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of 2 or more disabilities, provided at 
least 1 disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of prostate cancer, evaluated as 100 percent 
disabling; HHD, evaluated as 60 percent disabling; 
depression, evaluated as 30 percent disabling; diabetes 
mellitus (DM), evaluated as 20 percent disabling; right upper 
extremity peripheral neuropathy (PN), evaluated as 30 percent 
disabling; PN of the left upper extremity, right lower 
extremity, and left lower extremity, each evaluated as 20 
percent disabling; and syphilis/gonococcus/urethritis and 
erectile dysfunction or impotence, each assigned a 
noncompensable rating.  In addition, he is also entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(k) 
(West 2002) and 38 C.F.R. § 3.350(a) (2006) on account of the 
loss of use of a creative organ, and under 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) on account of prostate 
cancer rated 100 percent disabling and additional service-
connected HHD independently rated 60 percent disabling.  

The combined rating for the veteran's service-connected 
disabilities, 100 percent, thus meets the minimum percentage 
requirements for a T/R under 38 C.F.R. § 4.16(a).  However, 
even when these percentage requirements are met, a T/R may 
not be granted unless a veteran is unable to secure and 
follow a substantially gainful occupation by reason of such 
service-connected disabilities.  38 C.F.R. § 4.16(a).  

The central inquiry is whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether a veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose, 4 
Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected prostate, cardiovascular, 
psychiatric, diabetic, neurologic, and genitourinary 
disabilities alone prevent him from securing and following 
any substantially-gainful employment; rather, he remains 
capable of performing the physical and mental acts required 
by employment.

October 1999 VA neurological examination showed a normal gait 
and 4/5 right hemiparesis.  On mid-November 1999 neurological 
examination by T. G., M.D., the veteran was noted not to have 
returned to work due to progressively worsening low back 
pain, which the Board notes is not a service-connected 
disability.  

On late November 1999 examination by V. B., M.D., the veteran 
was noted to have last worked in April 1999 as a delivery 
driver.  Current examination showed right arm, hand, and leg 
weakness, and that the veteran walked with ease.  The 
diagnoses were hypertension, hypertensive cardiovascular 
disease, right hemiparesis, a history of DM, and lumbar spine 
discogenic disease; the examiner commented that, besides 
uncontrolled hypertension, the veteran's cardiac status was 
well compensated, and opined that he could not engage in his 
former work as a delivery driver.  However, the Board notes 
that the physician reached his conclusion about the veteran's 
industrial impairment as a result of consideration of the 
combination of his service-connected and non-service-
connected disabilities, not his service-connected 
disabilities alone.

In December 1999, the SSA found the veteran entitled to 
disability benefits from July 1999 primarily due to his non-
service-connected lumbar discogenic disease; his service-
connected HHD was noted as a secondary diagnosis only.

In his September 2000 T/R claim, the veteran reported that he 
last worked full-time in July 1999 as a chauffer and 
deliveryman, and that he had 1 year of college education.
On January 2003 VA examination for evaluation of DM, there 
was no history of ketoacidosis or hypoglycemic reactions, and 
the veteran was noted to have been following a diabetic diet 
more or less well, with stable weight for years.  Current 
examination showed normal skin and no diabetic retinopathy, 
and there was no restriction on the veteran's activities.

February 2003 VA neurological examination noted the veteran 
to be independent in all activities of daily living, without 
any functional impairment.  His current major complaint was 
low back pain that interfered with bending and tying shoes.  
On current examination, the veteran walked with a limp due to 
his back condition, which the Board again notes is not a 
service-connected disability.  The diagnosis was history of 
transient focal neurological deficit, most likely ischemic 
and related to hypertensive vascular disease, without 
neurological residuals or sequelae in visual, language, 
mental, cognitive, or sensory motor functions or coordination 
on examination.

On January 2005 VA cardiovascular examination, the examiner 
opined that the veteran's cardiovascular disease caused no 
significant limitation of his daily activities.

On April 2005 VA examination for evaluation of DM, there was 
no history of ketoacidosis or hypoglycemic reactions, and the 
veteran reported 1 hospitalization due to uncontrolled DM in 
December 2004.  He currently followed a diabetic diet and 
reported no weight change.  The examiner noted no evidence of 
restriction on the veteran's activities of daily living on 
account of DM, and the diagnosis was  type 2 DM requiring 
insulin.

On June 2005 examination by W. I., M.D., the veteran's 
prostate was small and smooth, without palpable nodules, and 
the diagnosis was low risk adenocarcinoma of the prostate.

On February 2006 VA cardiovascular examination, the veteran 
stated that he quit his job as a deliveryman in 1999 due to 
his multiple medical conditions, and that he received SSA 
disability benefits due to discogenic disease, which the 
Board notes is not a service-connected disability.  After 
examination, the physician opined that the veteran's service-
connected cardiovascular disability did not permanently 
preclude him from performing substantially gainful 
employment.

In April 2006, the veteran was hospitalized at a VA medical 
facility with complaints of a depressed mood due to prostate 
cancer and sexual dysfunction.  After treatment during his 
hospital course, the veteran no longer had depressive 
symptoms, and he ate and slept well.  The diagnostic 
impressions at discharge included severe major depression 
without psychotic features, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.

On May 2006 VA outpatient psychiatric examination, the 
veteran was noted to be retired from work due to back 
problems, a non-service-connected disability.  After 
examination, the assessment was depressive symptoms related 
to sexual dysfunction, and the diagnosis was recurrent 
moderate major depressive disorder, rule out dysthymia.  A 
GAF score of 55 was assigned.

On June 2006 VA genitourinary examination, the veteran was 
noted to have had prostate cancer since March 2005, and he 
received permanent brachytherapy in October 2005 without 
other treatment.  There was no history of lethargy or 
recurrent urinary tract infections.  After examination, the 
diagnosis was prostate carcinoma status post brachytherapy 
with secondary urinary incontinence and erectile dysfunction.

On August 2006 VA neurological examination, the veteran 
complained of inability to stand or walk for prolonged 
periods, having to rest every 100 meters or after standing 
for 3 minutes.  He currently received no treatment for this.  
However, current motor examination showed 5 muscle strength 
and no motor function impairment in the right and left upper 
extremities, and 4 muscle strength in the right and left 
lower extremities, with inability to tip-toe and heel walk as 
the only motor function impairment of the lower extremities.  
Sensory function was normal to light touch in all 
extremities, and there was no muscle atrophy.  No function of 
any joint was affected by the nerve disorder, and gait and 
balance were normal.  The diagnosis was upper and lower 
extremity PN.  With respect to the effects on the veteran's 
usual daily activities, the examiner opined that the PN 
prevented the veteran from engaging in sports, but only 
moderately affected him in chores, exercises, and traveling, 
mildly affected recreation, and did not impair him at all in 
feeding, bathing, dressing, toileting, and grooming.

On August 2006 VA psychiatric examination, the veteran gave a 
history of depression since he was diagnosed with prostate 
cancer in 2005, and complained of moderate anxiety and 
depression, poor sleep, and easy irritability.  He reported 
that he retired from work as a deliveryman many years ago, 
and that this was not due to any medical or mental condition.  
After examination, the examiner opined that the veteran's 
symptoms reflected only moderate impairment of social and 
industrial functions and capacities.  The diagnosis was 
depressive disorder, and a GAF score of 65 was assigned.

After August 2006 VA cardiovascular examination, the examiner 
opined that the veteran's heart disease caused him no 
limitations in his usual activities.

On August 2006 VA examination to evaluate DM, the veteran was 
currently noted to be taking insulin treatment and following 
a restricted diet.  There were no ketoacidosis or 
hypoglycemic reactions, and the veteran's weight had been 
stable in the past year.  On examination, the skin was within 
normal limits, and there was no diabetic retinopathy.  The 
examiner opined that the DM caused the veteran no restriction 
of activities.

February 2007 lumbar spine magnetic resonance imaging by E. 
T.-R., M.D., revealed herniated lumbar discs at L4-5 and L5-
S1, a bulging annulus at L3-4, and lumbar scoliosis - which 
the Board notes are non-service-connected disabilities.

The Board notes that the veteran's service-connected 
psychiatric disability has been assigned GAF scores between 
55 and 65.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 51 and 60 
are indicative of moderate symptoms (e.g. a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 61 and 70 are indicative of some mild symptoms 
(e.g. a depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  

In this case, the evidence of record does not show that the 
veteran's service-connected prostate, cardiovascular, 
psychiatric, diabetic, neurologic, and genitourinary 
disabilities preclude him from securing and following a 
substantially gainful occupation.  Rather, the medical 
evidence and opinions over the years have consistently shown 
that his service-connected physical disabilities do not 
significantly restrict or limit his activities or functions, 
and that his psychiatric disability is productive of no more 
than moderate symptoms and moderate difficulty in social and 
occupational functioning.  The Board thus finds that the 
veteran remains capable of performing the physical and mental 
acts required by some type of gainful employment.  Impairment 
as a result of the veteran's significant non-service-
connected lumbar degenerative disc disease may not be 
considered in evaluating his entitlement to a T/R.

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.




ORDER

A rating in excess of 60 percent for hypertensive heart 
disease (HHD) is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


